Fuld and Van Voorhis, JJ.,
dissent in the following memorandum.
To hold — as the court is now holding —- that respondent is entitled to have his name appear in a separate row for the independent body goes far toward nullifying section 248 of the Election Law. Respondent has been named by all three of the regular political parties and his name appears on the voting machine in each of the rows of those three parties. We see nothing unreasonable in the statute’s preventing his name from being listed also as an “ independent ”.
Conway, Desmond, Dye and Froessel, JJ., concur in Per Curiam opinion; Fuld and Van Voorhis, JJ., dissent in memorandum ; Lewis, Ch. J., taking no part.
Order affirmed.